DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  “Thus, the generic invention is ‘anticipated’ by the species of the patented invention” and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1, 3-7 and 9-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9, respectively, of US Patent 10,522,159.
Limitations of the present invention and corresponding US Patent 10,522,159 are listed in the following table for claim 1.

Claim 1 of Present Invention
Claim 1 of Patent 10,522,159
A method for decoding an ambisonics audio soundfield representation for playback, the method comprising:
A method for decoding an audio soundfield representation, the method 5comprising:
receiving, by a processor configured to decode the audio soundfield representation, the audio soundfield representation;
receiving, by a processor configured to decode the audio soundfield representation, the audio soundfield representation;
receiving, by the processor, a decode matrix for decoding the audio soundfield iorepresentation to determine a decoded audio signal,

receiving, by the processor, a decode matrix for decoding the audio soundfield representation to determine a decoded audio signal,
wherein the decode matrix is based on a mode matrix 
wherein the decode matrix is based on an inverse of a mode matrix,
that was determined based on source directions and
wherein coefficients of the mode matrix relate to information for a panning based on positions of loudspeakers over a unit sphere, and
an order of the ambisonics audio soundfield representation; and 
wherein the mode matrix is further based on an order N; and
determining the decoded audio signal based on a multiplication of the decode ismatrix and the audio soundfield representation.

determining the decoded audio signal based on a multiplication of the decode 15matrix and the audio soundfield representation.


Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1869, “a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim”, In re Goodman, 29 USPQ2d 2010, “Thus, the generic invention is ‘anticipated’ by the species of the patented invention” and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 3, 4, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3, 4, 9 and 10 recite the limitation “decoding matrix”.  There is insufficient antecedent basis for this limitation in the claims.  For purposes of examination, the limitation “decoding matrix” is interpreted as “decode matrix”.
Allowable Subject Matter
4.	Claims 1-11 are allowable over the prior art and are allowed if the obviousness-type double patenting and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections above are overcome.  Nothing in the prior art showed or suggested the specific limitations of these claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of Batke (EP2094032) discloses, except for the limitations italicized below, a method for decoding an ambisonics audio soundfield representation for playback (fig. 5), the method comprising: receiving, by a processor configured to decode the audio soundfield representation, the audio soundfield representation (par. [0026]); receiving, by the processor, a decode matrix for decoding the audio soundfield representation to determine a decoded audio signal (“D is the decoding matrix” in par. [0028] and eq. 7-9), ” in par. [0026] and eq. 5; par. [0028] and eq. 8), that was determined based on source directions, and an order of the ambisonics audio soundfield representation (par. [0026] and eq. 1 and 3); and determining the decoded audio signal based on a multiplication of the decode matrix and the audio soundfield representation (par. [0028] and eq. 7).  
However, the prior art on record does not teach the mode matrix that was determined based on source directions as required in independent method claim 1 and corresponding limitations of system claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667